Exhibit 10.4
 
CERTIFICATE SALE SUPPORT AGREEMENT
 
This Certificate Sale Support Agreement (this “Agreement”) is dated as of
July 31, 2008, by and among Linwood 0708 LLC (“Linwood”), Ridgewood Providence
Power Partners, L.P. (“RPPP”), Ridgewood Rhode Island Generation, LLC (“RRIG”),
Rhode Island LFG Genco, LLC (“RILG”), Ridgewood Electric Power Trust I
(“Trust I”), Ridgewood Electric Power Trust III (“Trust III”), Ridgewood
Electric Power Trust IV (“Trust IV”), Ridgewood Electric Power Trust V
(“Trust V”), Ridgewood Power B Fund/Providence Expansion (“B Fund”) (Trust I,
Trust III, Trust IV, Trust V and B Fund are collectively referred to herein as
the “Trusts”), Indeck Energy Services, Inc. (“IES”) (each individually a “Party”
and collectively the “Parties”) and Ridgewood Renewable Power, LLC (“RRP”),
which is not a “Party” hereunder.
 
RECITALS
 
WHEREAS, each of Indeck Maine Energy, LLC (“Indeck Maine”), RRIG and RPPP are
parties to a certain Certificate Purchase and Sale Agreement with Constellation
Energy Commodities Energy Group, Inc. (f/k/a Constellation Power Source, Inc.)
(“Constellation”) entered into as of April 30, 2003, as amended by that certain
letter agreement dated January 25, 2006 and by Amendment No. 1 to Certificate
Purchase and Sale Agreement dated as of October 31, 2006 (the “Initial
Certificate Purchase Agreement”);
 
WHEREAS, the parties to the Initial Certificate Purchase Agreement, the Trusts
and others have entered into an Assignment, Assumption, Release and Amendment
dated as of the date hereof with respect to the Initial Certificate Purchase
Agreement (the “Amendment”) (the Initial Certificate Purchase Agreement, as
amended and modified by the Amendment, is referred to herein as the “Certificate
Purchase Agreement”);
 
WHEREAS, the Amendment amends, among other sections, Section 5.2 of the
Certificate Purchase Agreement to require the sum of $9,120,800 to be on deposit
in the Account (as defined in the Certificate Purchase Agreement) (the “New
Deposit Amount”);
 
WHEREAS, the members of Indeck Maine, Ridgewood Maine, L.L.C. (“RM”) and IES,
intend to sell, assign, transfer and convey to Covanta Energy Corporation
(“Covanta”) their respective membership interests in Indeck Maine (the
“Transaction”);
 
WHEREAS, RRIG, RPPP, Linwood, RILG and Indeck Maine expect to enter into a
Backup Certificate Agreement (the “Backup Agreement”) pursuant to which, among
other things, Indeck Maine will sell certain Certificates to RPPP, RRIG, Linwood
and RILG and will transfer and assign all of its interest in the Account,
including any funds of Indeck Maine on deposit in the Account (the “Indeck Maine
Deposit”), to Linwood, subject to the rights and security interest of
Constellation in such interest in the Account, in each case effective upon the
closing of the Transaction (the “Transaction Effective Date”);
 
WHEREAS, RRIG, RPPP, Linwood and Indeck Maine expect to enter into an Agency
Agreement (the “Agency Agreement”) pursuant to which, among other things, RRIG,
RPPP and Linwood will appoint Indeck Maine as their agent to deliver certain
Certificates to Constellation and to invoice and collect amounts due with
respect to those Certificates, effective upon the closing of the Transaction
Effective Date; and
 
WHEREAS, the Parties wish to memorialize their respective rights and obligations
with respect to the Account, the Certificate Purchase Agreement and the other
matters described in this Agreement.
 
NOW, THEREFORE, in consideration of the premises and the mutual representations,
warranties, covenants and agreements set forth in this Agreement, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound, the Parties agree as follows:
 
1. Additional Deposits.  The Parties acknowledge that (a) prior to the date
hereof the amount on deposit in the Account held by Constellation under the
Certificate Purchase Agreement was $3,000,000 (the “Original Deposit Amount”),
of which Trust I had an interest in $20,250, Trust III had an interest in
$144,585, Trust IV





--------------------------------------------------------------------------------



 



had an interest in $858,540, Trust V had an interest in $883,125, B Fund had an
interest in $114,750, and IES had an interest in $978,750, (b) for good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, on the date hereof and in accordance with the requirements of the
Amendment, Trust IV deposited $3,000,000 in the Account (the “Trust IV Deposit”)
and Trust V deposited $3,120,800 into the Account (the “Trust V Deposit” and
together with the Trust IV Deposit, the “Additional Deposits”), (c) the
aggregate amount of the Original Deposit Amount plus the Additional Deposits is
equal to the New Deposit Amount, and (d) notwithstanding the fact that the
Trusts and IES provided the Original Deposit Amount and Trust IV and Trust V are
providing the Additional Deposits, the Original Deposit Amount and the
Additional Deposits are for the account of Indeck Maine, RPPP and RRIG under the
Certificate Purchase Agreement prior to the Transaction Effective Date and for
the account of Linwood, RPPP and RRIG under the Certificate Purchase Agreement
as of and after the Transaction Effective Date. The respective interests of the
Trusts, either directly or through their direct or indirect ownership of RPPP,
RRIG, Indeck Maine or Linwood, in the New Deposit Amount as of the date hereof
unless and until the Transaction Effective Date occurs are set forth on
Schedule 1.
 
2. Reallocation of Deposits at Closing.  Effective at and as of the Transaction
Effective Date, the Parties agree that the New Deposit Amount shall be allocated
among the Parties as set forth in this Section 2.
 
(a) Linwood, immediately upon its receipt of the Indeck Maine Deposit and
without any further action required, shall transfer and assign its entire
interest in the New Deposit Amount to each of IES, Trust IV and Trust V so that
such interest is allocated among Trust IV, Trust V and IES proportionately to
their other interests in the Account after giving effect to the reallocation
described in Section 2(b).
 
(b) Each of the Trusts and IES will reallocate the New Deposit Amount among them
such that the interests of each of the Trusts and IES as of the Transaction
Effective Date is as set forth on Schedule 2(b). To the extent that, as a result
of that reallocation, a Trust or IES is required to pay an additional amount (as
set forth on Schedule 2(b)), such Trust or IES will pay that amount to RRP, for
the benefit of the Trusts not making those payments, on the Transaction
Effective Date, and with respect to IES, such payment shall be made from the
proceeds of the sale of its interest in Indeck Maine. To the extent that, as a
result of that reallocation, a Trust is due an amount (as set forth on
Schedule 2(b)), RRP will use the funds paid to it on the Transaction Effective
Date pursuant to the preceding sentence to make that payment to each Trust that
is due an amount from the Account.
 
(c) The interests of the Trusts and IES in the Account as set forth on
Schedule 1 and Schedule 2(b) apply regardless of where legal title to the New
Deposit Amount may reside and are subject to the rights and security interests
of Constellation in such interests.
 
3. Matters Related to Backup Agreement.  If any Party receives notice from
Indeck Maine that any payment is due under the Backup Agreement, that Party will
promptly provide a copy of that notice to RRP. Within one (1) business day of
receiving that notice, RRP will provide the Parties a written notice stating the
reason or reasons such payment is due, the basis for that determination and the
allocation of responsibility for that payment under this Section 3. If any Party
disputes the contents of such notice, such Party will notify RRP and the other
Parties in writing of such dispute (including a detailed description of the
basis of that dispute) within one (1) business day of its receipt of RRP’s
notice. If RRP receives such a dispute notice, it will issue a final
determination of the reason the payment is due under the Backup Agreement, and
the allocation of responsibility for the payment under this Section 3, taking
such Party’s dispute into consideration; provided, however, that RRP has the
right to resolve such dispute in the manner RRP deems appropriate. Within two
(2) business days of their receipt of a notice from RRP as described in this
paragraph (or a final notice if any Party disputes the initial notice), the
Parties will make the payments due under the Backup Agreement as follows:
 
(a) To the extent that any payment is due to Indeck Maine under the Backup
Agreement as a result of Constellation exercising its netting and set-off rights
under Section 5.4 of the Certificate Purchase Agreement, among RPPP, RRIG and
Linwood, the Party or Parties responsible for such set-off or netting rights
exercised by Constellation will make such payment directly to Indeck Maine, as
directed by RRP.


2



--------------------------------------------------------------------------------



 



(b) To the extent that any payment is due to Indeck Maine for Certificates
delivered under the Backup Agreement, Linwood will be responsible for 100%
percent of each such payment, provided that Linwood will obtain all rights all
other Parties have against Constellation with respect to that payment, and they
shall cooperate with Linwood in that regard. For the avoidance of doubt, this
paragraph (b) will not apply to any netting or set-off payment under Section 5.4
of the Certificate Purchase Agreement, which is addressed in Section 3(a) above.
 
(c) To the extent that any deposit is required to be made in the Escrow Deposit
pursuant to Section 9 of the Backup Agreement and pursuant to the analogous
provision of Section 6.16 of the Purchase and Sale Agreement among Covanta, RM,
IES and Indeck Maine, RPPP and RRIG will share in the responsibility for such
payment in a ratio of 27.23% and 72.77% respectively. Any funds that are
released from such Escrow Deposit to RPPP, RRIG, Linwood or RILG (including any
interest on funds in the Escrow Deposit) after settlement of any claims with
respect thereto will be held in trust for the benefit of RRIG and RPPP and shall
be promptly allocated and paid over to RPPP and RRIG in the same proportions as
set forth in the preceding sentence.
 
(d) To the extent RRP determines that any payment is due to Indeck Maine under
the Backup Agreement or the Agency Agreement as a result of a breach by any of
RPPP, RRIG, Linwood or RILG of its obligations under the Backup Agreement or
(other than with respect to RILG) the Agency Agreement, RPPP, RRIG and/or
Linwood will be responsible for 100% of such payment to the extent to which of
RPPP, RRIG, Linwood or RILG breached those obligations, as determined by RRP.
 
(e) To the extent that any payment is due to Indeck Maine under the Backup
Agreement or the Agency Agreement other than as described in Sections 3(a),
3(b), 3(c) or 3(d), RPPP, RRIG and Linwood will share in the responsibility for
each such payment in the following amounts: RPPP will be responsible for 5% of
each such payment; RRIG will be responsible for 15% of each such payment; and
Linwood will be responsible for 80% of each such payment.
 
(f) To the extent that any of Linwood, RPPP or RRIG receives payment from
Constellation that reimburses it for payments made by it under the Backup
Agreement, the recipient(s) of such payment shall hold that payment in trust for
the benefit of the others not receiving that payment and will promptly allocate
and pay over that payment to each of such others according to the payments made
by them to Indeck Maine to which such payment from Constellation relates, all as
determined by RRP. To the extent any such payment from Constellation cannot be
attributed to one or more specific payments to Indeck Maine, such payment shall
be allocated among RPPP, RRIG and Linwood according to the percentages in
Section 3(e).
 
(g) To the extent that RILG obtains any right, title or interest in any
Certificate Delivered under the Backup Agreement, RILG conveys all such right,
title and interest to RPPP, RRIG and Linwood.
 
4. Matters Related to Certificate Purchase Agreement.  
 
(a) To the extent that any Party incurs any liability, damages, assessments,
taxes, losses, fines, penalties, expenses, fees, costs, and amounts paid in
settlement (including reasonable consultants’, attorneys’ and expert witness
fees and disbursements in connection with investigating, defending or settling
any action or threatened action) in connection with a default under the
Certificate Purchase Agreement, including Losses (defined below) incurred under
any Guarantee and/or any Security Agreement (including without limitation any
Losses resulting from Constellation drawing any amounts out of the Account,
realizing on any Collateral provided under any Security Agreement or demanding
payment under any Guarantee but, for the avoidance of doubt, not including any
liability, damages, assessments, taxes, losses, fines, penalties, expenses,
fees, costs, and other amounts incurred in connection with the Backup Agreement,
which are addressed in Section 3) (collectively, the “Losses”), that Party will
promptly notify RRP in writing of such Loss, including with such notice any
information provided by Constellation with respect to that Loss. RRP will
provide the Parties a written notice stating the reason or reasons for such
Loss, the basis for that determination and the allocation of responsibility for
that payment under this Section 4. If any Party disputes the contents of such
notice, such Party will notify RRP and the other Parties in writing of such
dispute (including a detailed description of the basis of that dispute) within
one (1) business day of its receipt of RRP’s notice. If RRP receives such a
dispute notice, it


3



--------------------------------------------------------------------------------



 



will issue a final determination of the reason the payment is due under the
Backup Agreement, and the allocation of responsibility for the payment under
this Section 4, taking such Party’s dispute into consideration; provided,
however, that RRP has the right to resolve such dispute in the manner RRP deems
appropriate. Within two (2) business days of their receipt of a notice from RRP
as described in this Section 4(a) (or a final notice if any Party dispute the
initial notice), the Parties will reimburse the Party or Parties incurring the
Loss as follows:
 
(i) for all Losses determined by RRP to have resulted directly from a breach by
a Party of its obligations under the Certificate Purchase Agreement, any
Guaranty or any Security Agreement, the Party responsible for that breach will
reimburse the Party incurring those Losses for 100% of those Losses; and
 
(ii) for all Losses determined by RRP to have resulted from a failure of Indeck
Maine to perform its obligations under the Backup Agreement, Linwood will
reimburse the Party incurring those Losses for 100% of those Losses; provided
that Linwood will obtain all rights all other Parties have against Indeck Maine
with respect to those Losses, and they shall cooperate with Linwood in that
regard.
 
(b) If and to the extent any Loss involves a withdrawal by Constellation of any
amount on deposit in the Account, RRP will determine the Party or Parties
responsible for replacing the amount of that withdrawal according to the
principles set forth in Section 4(a) above; provided that, for the avoidance of
doubt, IES shall not be responsible for replacing the amount of any such
withdrawal. To the extent that any Party fails to make a required deposit in the
Account under this Section 4(b) within the time period such deposit is required
to be made under the Certificate Purchase Agreement, the other Parties may, make
such deposit, or cause such deposit to be made, in the Account (a “Step-up
Deposit”), and the Party failing to make its required deposit shall promptly
reimburse the other Party or Parties that made such Step-up Deposit, with
interest accruing on that Step-up Deposit at the Interest Rate.
 
(c) If any Party receives payment from an entity other than another Party for
any Loss, including without limitation any payment by Covanta under its
guarantee of Indeck Maine’s obligations under the Backup Agreement, the Party
receiving that payment will reimburse each other Party for the amount of that
payment (including any deposit that any Party has made in the Account under
Section 4(b) above) up to the full amount of the payment received by such other
Party.
 
(d) Capitalized terms used in this Section 4 that are not otherwise defined in
this Agreement have the meanings given to them in the Certificate Purchase
Agreement.
 
5. Losses from Linwood Interest.  To the extent that Trust IV incurs any Losses
(including without limitation with respect to any taxes) solely and directly as
a result of its membership interest in Linwood, Trust V will indemnify and hold
harmless Trust IV for 50% of all such Losses.
 
6. Limitation on Liability.  RRP will have no liability to any Party hereunder
for any loss suffered by such Party that arises out of any action or inaction of
RRP if RRP, in good faith, determined that such course of conduct was reasonable
and such course of conduct did not constitute bad faith, gross negligence or
willful misconduct of RRP.
 
7. Release of Deposit from Constellation.  Each Party agrees that (a) any
payment received by it from time to time from Constellation from the New Deposit
Amount prior to the Transaction Effective Date shall be held in trust for the
benefit of the other Parties and shall be promptly allocated among, and paid
over to, the other Parties in accordance with the percentages set forth on
Schedule 1, and (b) any payment received by it from time to time from
Constellation from the New Deposit Amount as of and after the Transaction
Effective Date shall be held in trust for the benefit of the other Parties and
shall be promptly allocated among, and paid over to, the other Parties in
accordance with the percentages set forth on Schedule 2(b).
 
8. Termination.  This Agreement will terminate upon the last to occur of the
termination of the Certificate Purchase Agreement and the Backup Agreement, the
final resolution of any claims thereunder and the expiration of any statute of
limitation on any claims that can be made thereunder.
 
9. Further Assurances.  Each Party agrees that from time to time on and after
the date hereof, at the reasonable request of any other Party, it shall promptly
execute and deliver all further instruments and


4



--------------------------------------------------------------------------------



 



documents, and take all further action, that may be necessary or desirable in
order to accomplish the purposes of this Agreement.
 
10. Assignment.  Neither this Agreement, nor any portion, right or obligation
hereunder, may be assigned by any Party to any other Party or third party except
that any Trust may assign its rights and obligations under this Agreement to a
liquidating trust pursuant to a plan of liquidation of such Trust.
 
11. Amendments.  This Agreement may be amended or modified only by an instrument
in writing duly executed by the Parties hereto; provided that an amendment or
modification that affects some, but not all, Parties, shall be effective as
among the amending or modifying Parties; provided further than no such amendment
or modification shall be binding upon a Party that is not a party to such
written amendment or modification.
 
12. Entire Agreement.  This Agreement constitutes the entire agreement among the
Parties with respect to its subject.
 
13. Counterparts; Facsimile Signatures.  Two or more counterparts of this
Agreement may be signed by the Parties, each of which shall be an original but
all of which together shall constitute one and the same instrument. Facsimile
signatures on this Amendment shall have the same force and effect as original
signatures.
 
14. Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of New York without regard to principles
of conflicts of law. Each Party waives its respective right to any jury trial
with respect to any litigation arising under or in connection with this
Agreement.
 
[Signature Page Follows]


5



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Parties hereto have executed and delivered this
Agreement as of the day and year first written above.
 

      RIDGEWOOD PROVIDENCE POWER
PARTNERS, L.P.   INDECK ENERGY SERVICES, INC.      
By: Ridgewood Providence Power Corporation, its General Partner
         
By: 
/s/  Randall D. Holmes



  By: 
/s/  Joseph M. Oskorep


Name: Randall D. Holmes
      Name: Joseph M. Oskorep
Title: President and Chief Executive Officer
      Title: Vice President & Controller       RIDGEWOOD RHODE ISLAND
GENERATION, LLC   RIDGEWOOD ELECTRIC POWER TRUST I      
By: Ridgewood Management Corporation, its Manager
 
By: Ridgewood Renewable Power LLC, its Managing Shareholder
     
By: 
/s/  Randall D. Holmes



 
By: 
/s/  Randall D. Holmes



Name: Randall D. Holmes
      Name: Randall D. Holmes
Title: President and Chief Executive Officer
      Title: President and Chief Executive Officer      
RIDGEWOOD ELECTRIC POWER TRUST III
  RIDGEWOOD ELECTRIC POWER TRUST IV      
By: Ridgewood Renewable Power LLC, its Managing Shareholder
 
By: Ridgewood Renewable Power LLC, its Managing Shareholder
                 
By: 
/s/  Randall D. Holmes



 
By: 
/s/  Randall D. Holmes



Name: Randall D. Holmes
      Name: Randall D. Holmes
Title: President and Chief Executive Officer
      Title: President and Chief Executive Officer      
RIDGEWOOD ELECTRIC POWER TRUST V
  RIDGEWOOD POWER B FUND/PROVIDENCE EXPANSION      
By: Ridgewood Renewable Power LLC, its Managing Shareholder
 
By: Ridgewood Renewable Power LLC, its Managing Shareholder
     
By: 
/s/  Randall D. Holmes



 
By: 
/s/  Randall D. Holmes



Name: Randall D. Holmes
      Name: Randall D. Holmes
Title: President and Chief Executive Officer
      Title: President and Chief Executive Officer


6



--------------------------------------------------------------------------------



 



     
LINWOOD 0708 LLC
  RIDGEWOOD RENEWABLE POWER, LLC      
By: Ridgewood Renewable Power LLC, its Manager
         
By: 
/s/  Randall D. Holmes



 
By: 
/s/  Randall D. Holmes



Name: Randall D. Holmes
      Name: Randall D. Holmes
Title: President and Chief Executive Officer
      Title: President and Chief Executive Officer      
RHODE ISLAND LFG GENCO, LLC
         
By: Ridgewood Renewable Power LLC, its Manager
         
By: 
/s/  Randall D. Holmes



   
Name: Randall D. Holmes
   
Title: President and Chief Executive Officer
   



7



--------------------------------------------------------------------------------



 



SCHEDULE 1
Interests in New Deposit Amount
Prior to Transaction Effective Date

                      Amount of Interest in   Percentage Interest in Name of
Party   New Deposit Amount   New Deposit Amount  
Trust I
  $ 20,250       0.22 %
Trust III
  $ 144,585       1.59 %
Trust IV
  $ 3,858,540       42.30 %
Trust V
  $ 4,003,925       43.90 %
B Fund
  $ 114,750       1.26 %
IES
  $ 978,750       10.73 %
TOTAL
  $ 9,120,800       100 %





--------------------------------------------------------------------------------



 



SCHEDULE 2(b)
Interests in New Deposit Amount
As of Transaction Effective Date

                                      Amount of Interest   Percentage   Amount
to be   Amount to be     in   Interest in   Paid by Entity on   Paid to Entity
on     New Deposit   New Deposit   Transaction   Transaction Name of Party  
Amount   Amount   Effective Date   Effective Date
Trust I
  $ 66,150       0.73 %   $ 45,900     $ 0  
Trust III
  $ 58,905       0.65 %   $ 0     $ 85,680  
Trust IV
  $ 2,447,665       26.84 %   $ 0     $ 1,410,875  
Trust V
  $ 2,341,570       25.67 %   $ 0     $ 1,662,355  
B Fund
  $ 374,850       4.1 %   $ 260,100     $ 0  
IES
  $ 3,831,660       42.01 %   $ 2,852,910     $ 0  
TOTAL
  $ 9,120,800       100 %   $ 3,158,910     $ 3,158,910  

